

115 HR 2017 IH: Retirement Inflation Protection Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2017IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Emmer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the indexing of certain assets for
			 purposes of determining gain or loss of eligible individuals.
	
 1.Short titleThis Act may be cited as the Retirement Inflation Protection Act of 2017. 2.Indexing of certain assets for purposes of determining gain or loss of eligible individuals (a)In GeneralPart II of subchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 1023 as section 1024 and by inserting after section 1022 the following new section:
				
					1023.Indexing of certain assets for purposes of determining gain or loss of eligible individuals
						(a)In general
 (1)Indexed basis substituted for adjusted basisSolely for purposes of determining gain or loss on the sale or other disposition by an eligible individual of an indexed asset which has been held by such individual for more than 3 years, the indexed basis of the asset shall be substituted for its adjusted basis.
 (2)Exception for depreciation, etcThe deductions for depreciation, depletion, and amortization shall be determined without regard to the application of paragraph (1) to the taxpayer or any other person.
 (3)Written documentation requirementParagraph (1) shall apply only with respect to indexed assets for which the taxpayer has written documentation of the original purchase price paid or incurred by the taxpayer to acquire such asset.
 (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any indexed asset, any individual if such individual has attained age 591/2 as of the date of the sale or other disposition of such asset. (c)Indexed asset (1)In generalFor purposes of this section, the term indexed asset means—
 (A)common stock in a C corporation (other than a foreign corporation), or (B)tangible property,
 which is a capital asset or property used in the trade or business (as defined in section 1231(b)).(2)Stock in certain foreign corporations includedFor purposes of this section— (A)In generalThe term indexed asset includes common stock in a foreign corporation which is regularly traded on an established securities market.
 (B)ExceptionSubparagraph (A) shall not apply to— (i)stock of a foreign investment company,
 (ii)stock in a passive foreign investment company (as defined in section 1296), (iii)stock in a foreign corporation held by a United States person who meets the requirements of section 1248(a)(2), and
 (iv)stock in a foreign personal holding company. (C)Treatment of American depository receiptsAn American depository receipt for common stock in a foreign corporation shall be treated as common stock in such corporation.
 (d)Indexed basisFor purposes of this section— (1)In generalThe indexed basis for any asset is—
 (A)the adjusted basis of the asset, increased by (B)the applicable inflation adjustment.
 (2)Applicable inflation adjustmentThe applicable inflation adjustment for any asset is an amount equal to— (A)the adjusted basis of the asset, multiplied by
 (B)the percentage (if any) by which— (i)the gross domestic product deflator for the last calendar quarter ending before the asset is disposed of, exceeds
 (ii)the gross domestic product deflator for the last calendar quarter ending before the asset was acquired by the taxpayer.
 The percentage under subparagraph (B) shall be rounded to the nearest 1/10 of 1 percentage point.(3)Gross domestic product deflatorThe gross domestic product deflator for any calendar quarter is the implicit price deflator for the gross domestic product for such quarter (as shown in the last revision thereof released by the Secretary of Commerce before the close of the following calendar quarter).
							(e)Suspension of holding period where diminished risk of loss; treatment of short sales
 (1)In generalIf the taxpayer (or a related person) enters into any transaction which substantially reduces the risk of loss from holding any asset, such asset shall not be treated as an indexed asset for the period of such reduced risk.
							(2)Short sales
 (A)In generalIn the case of a short sale of an indexed asset with a short sale period in excess of 3 years, for purposes of this title, the amount realized shall be an amount equal to the amount realized (determined without regard to this paragraph) increased by the applicable inflation adjustment. In applying subsection (d)(2) for purposes of the preceding sentence, the date on which the property is sold short shall be treated as the date of acquisition and the closing date for the sale shall be treated as the date of disposition.
 (B)Short sale periodFor purposes of subparagraph (A), the short sale period begins on the day that the property is sold and ends on the closing date for the sale.
								(f)Dispositions between related persons
 (1)In generalThis section shall not apply to any sale or other disposition of property between related persons except to the extent that the basis of such property in the hands of the transferee is a substituted basis.
 (2)Related persons definedFor purposes of this section, the term related persons means— (A)persons bearing a relationship set forth in section 267(b), and
 (B)persons treated as single employer under subsection (b) or (c) of section 414. (g)Transfers To increase indexing adjustmentIf any person transfers cash, debt, or any other property to another person and the principal purpose of such transfer is to secure or increase an adjustment under subsection (a), the Secretary may disallow part or all of such adjustment or increase.
 (h)Special rulesFor purposes of this section— (1)Treatment of improvements, etcIf there is an addition to the adjusted basis of any tangible property or of any stock in a corporation during the taxable year by reason of an improvement to such property or a contribution to capital of such corporation—
 (A)such addition shall never be taken into account under subsection (d)(1)(A) if the aggregate amount thereof during the taxable year with respect to such property or stock is less than $1,000, and
 (B)such addition shall be treated as a separate asset acquired at the close of such taxable year if the aggregate amount thereof during the taxable year with respect to such property or stock is $1,000 or more.
								A rule similar to the rule of the preceding sentence shall apply to any other portion of an asset
			 to the extent that separate treatment of such portion is appropriate to
 carry out the purposes of this section.(2)Assets which are not indexed assets throughout holding periodThe applicable inflation adjustment shall be appropriately reduced for periods during which the asset was not an indexed asset.
 (3)Treatment of certain distributionsA distribution with respect to stock in a corporation which is not a dividend shall be treated as a disposition.
 (4)Section cannot increase ordinary lossTo the extent that (but for this paragraph) this section would create or increase a net ordinary loss to which section 1231(a)(2) applies or an ordinary loss to which any other provision of this title applies, such provision shall not apply. The taxpayer shall be treated as having a long-term capital loss in an amount equal to the amount of the ordinary loss to which the preceding sentence applies.
 (5)Acquisition date where there has been prior application of subsection (a)(1) with respect to the taxpayerIf there has been a prior application of subsection (a)(1) to an asset while such asset was held by the taxpayer, the date of acquisition of such asset by the taxpayer shall be treated as not earlier than the date of the most recent such prior application.
 (i)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section..
 (b)Clerical amendmentThe table of sections for part II of subchapter O of chapter 1 of such Code is amended by striking the item relating to section 1023 and by inserting after the item relating to section 1022 the following new items:
				
					
						Sec. 1022. Indexing of certain assets for purposes of determining gain or loss.
						Sec. 1023. Cross references..
 (c)Effective dateThe amendments made by this section shall apply to indexed assets acquired by the taxpayer after December 31, 2017, in taxable years ending after such date.
			